Case 1:19-cv-00116-TFM-B Document 78 Filed 03/05/21 Page 1 of 1             PageID #: 989




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 CAESAR WHITE, JR.,                            )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )   CIV. ACT. NO. 1:19-cv-116-TFM-B
                                               )
 LOUIS DEJOY, Postmaster General,              )
 United States Postal Service,                 )
                                               )
        Defendant.                             )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED with prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal. Rules of Civil Procedure.

       DONE and ORDERED this 5th day of March, 2021.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
